DETAILED ACTION
	Applicant’s response, filed 06/10/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-3, 5, 7-9, 12-16, 20-21, 24-25, and 29-30 are pending.
Claims 4, 6, 10-11, 17-19, 22-23, 26-28, and 31-49 are canceled.
Claims 24-25 and 29-30 are withdrawn.
Claims 1-3, 5, 9, and 12-13 are amended.
Claims 1-3, 5, 7-9, 12-16, and 20-21 are under examination herein.
Claims 1-3, 5, 7-9, 12-16, and 20-21 are rejected.


Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action.

Drawings
The replacement drawing sheets submitted 06/10/2022 are accepted.

Nucleotide and/or Amino Acid Sequence Disclosures
The replacement drawing sheets for FIG. 2A and FIG. 2B contain nucleotide sequences that are less than 10 nucleotides. As such, a requirement for a Sequence Listing is no longer applicable.

Specification
The amendments to the Specification submitted 06/10/2022 are accepted.

Claim Objections
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 1 recites, “(e) ligating a plurality of dsDNA adapters to the plurality of blunt ended dsDNA molecules obtained from step (c) to generate a plurality of dsDNA adapter-molecule constructs”. Claim steps (b)-(f) were amended, but reference to step (c) in amended step (e) was not changed. Step (e) should be amended to recite “blunt ended dsDNA molecules obtained from step (d)”. It is noted that, if the claim is intended to be presented as currently written, with a recitation of ligation of blunt ended dsDNA molecules obtained from step (c), claim 1 would be indefinite because it is not clear that the actions of modifying the blunt ended dsDNA molecules in step (d) are incorporated into step (e).  

Claim Interpretation
In claim 1, the recitation in the preamble that the method is “for reducing an occurrence of edge errors in a cell-free DNA (cfDNA) sequencing library prepared from a test sample comprising a plurality of double-stranded DNA (dsDNA) molecules” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention. Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.” The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite a reduction in the occurrence of edge errors in a cfDNA sequencing library.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is newly recited and is necessitated by claim amendment. 
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two), and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method for preparing a sequencing library [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information).
The claim steps to abstract ideas of mental processes are as follows:
Independent claim 3: detecting the presence or absence of cancer, determining cancer status, monitoring cancer progression and/or determining a cancer classification from the plurality of sequence reads.
Dependent claims 20-21 recite additional steps that further limit the judicial exceptions in independent claim 3 and, as such, are further directed to abstract ideas. For example, claim 20 further limits monitoring cancer progression and claim 21 further limits cancer classification.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually examine sequencing data to detect the presence of cancer. There are no specifics as to the methodology involved in “detecting”, “monitoring”, or “determining”, and thus, under the BRI, one could simply, for example, examine lists of DNA sequences to detect cancer, monitor cancer progression, or determine a cancer classification by comparing identified sequences to lists of known cancer variants, in the mind or using pen and paper.
Therefore, claim 3 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: (a) obtaining a test sample comprising a plurality of cfDNA molecules, wherein the cfDNA molecules comprise one or more dsDNA molecules comprising one or more free single-stranded DNA (ssDNA) overhangs at one or both ends of the dsDNA molecules; (b) treating the dsDNA molecules with a DNA template repair pretreatment step prior to step (e), wherein the DNA template repair pretreatment step does not comprise a uracil-specific excision reagent; (c) treating the dsDNA molecules with an exonuclease pretreatment step to remove the free ssDNA overhangs prior to step (e), thereby generating a plurality of blunt ended dsDNA molecules; (d) modifying the blunt ended dsDNA molecules for adapter ligation; (e) ligating a plurality of dsDNA adapters to the plurality of blunt ended dsDNA molecules obtained from step (c) to generate a plurality of dsDNA adapter-molecule constructs; and (f) amplifying the dsDNA adapter-molecule constructs to generate a sequencing library”.
Claim 3: “(g) sequencing the sequencing library to obtain a plurality of sequence reads”.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “obtaining” samples, “treating dsDNA molecules” to remove overhangs, “modifying” blunt ends., “ligating” adapters, “generating” dsDNA adapter-molecule constructs, “amplifying” DNA, and “sequencing” DNA, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Diehn et al. (WO 2016/040,901, IDS reference) discloses that preparing a sequencing library with end repair is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: obtaining a test sample composed of cell free DNA at (abstract) and [00179]; treating dsDNA to repair damaged bases at [00258]; treating dsDNA to remove ssDNA overhangs at [00153-00156]; modifying blunt ends and ligating adapters at [0080]; amplifying DNA at [0006]; and sequencing amplified DNA at [0008]. The instant specification also discusses commercially available products and a range of suitable methods for performing these steps at [0072-00100]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant requests that the 35 USC 101 rejection be withdrawn because claims 3 and 20-21 depend on claim 1 and incorporate all of claim 1’s elements, and the specific assay steps of claim 1 are not mental processes.
This is not persuasive. As described in the above rejection and reiterated here, judicial exceptions are identified in claims 3 and 20-21 in Step 2A, Prong One (See MPEP § 2106.04) while the additional elements of claims 1 and 3 are identified in Step 2A, Prong Two (See MPEP § 2106.04(d)). No additional elements were identified in claims 20-21. The above judicial exception analysis therefore identified the additional elements of all relevant claims and proceeded to ascertain whether the additional elements integrate the judicial exceptions into a practical application (Step 2A, Prong Two) or contain an inventive concept. For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must “transform the nature of the claim” into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Step 2A, Prong Two or in Step 2B. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional elements” in instant claims 1 and 3 include the steps of “obtaining a test sample”, “treating the dsDNA molecules”, “modifying the blunt ended dsDNA molecules”, “ligating a plurality of dsDNA adapters to the plurality of blunt ended dsDNA molecules”, “amplifying the dsDNA adapter-molecule constructs”, and “sequencing the sequencing library”.  As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 102
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, 7-9. 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanches-Kiuper (WO 2015057985; cited on the 3/14/2022 892 form) in view of Diehn et al. (WO 2016/040901; cited on the 4/23/2019 IDS reference). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 discloses a method for reducing an occurrence of edge errors in a cell-free DNA (cfDNA) sequencing library prepared from a test sample comprising a plurality of double-stranded DNA (dsDNA) molecules, the method comprising: (a) obtaining a test sample comprising a plurality of cfDNA molecules, wherein the cfDNA molecules comprise one or more dsDNA molecules comprising one or more free single-stranded DNA (ssDNA) overhangs at one or both ends of the dsDNA molecules; (b) treating the dsDNA molecules with a DNA template repair pretreatment step prior to step (e), wherein the DNA template repair pretreatment step does not comprise a uracil-specific excision reagent; (c) treating the dsDNA molecules with an exonuclease pretreatment step to remove the free ssDNA overhangs prior to step (e), thereby generating a plurality of blunt ended dsDNA molecules; (d) modifying the blunt ended dsDNA molecules for adapter ligation; (e) ligating a plurality of dsDNA adapters to the plurality of blunt ended dsDNA molecules obtained from step (c) to generate a plurality of dsDNA adapter-molecule constructs; and (f) amplifying the dsDNA adapter-molecule constructs to generate a sequencing library.
Regarding claim 1, the prior art to Sanches-Kiuper discloses methods and compositions for preparing nucleic acid libraries (abstract). As Sanches-Kiuper teaches that methods and compositions are desirable for the enrichment of nucleic acids obtained from low quality nucleic acid samples that are suitable for nucleic acid sequence analysis [0005], it is considered that a goal of their method to is to improve the quality of sequencing data, which is considered as equivalent to reducing errors, edge or otherwise, as instantly claimed. 
Regarding step (a), Sanches-Kiuper teaches providing a plurality of nucleic acids obtained from a nucleic acid sample [0006], where the nucleic acid comprises a single-stranded portion and a double-stranded portion (i.e., free ssDNA overhangs) [0012]. 
Regarding step (b), Sanches-Kiuper teaches a DNA repair step comprising contacting the nucleic acids with enzymes including DNA-(apurinic or apyrimidinic site) lyase and Pol β  [0044], which repair abasic sites [0073] (i.e., a repair pretreatment step that does not comprise a uracil-specific excision reagent). 
Regarding step (c), Sanches-Kiuper teaches treating the double stranded DNA with a single-strand exonuclease to remove single strand overhangs to form blunt ended DNA [0012, 0014, 0025, 0033, 0061, 0071]. 
Regarding steps (b) and (c), Sanches-Kiuper teaches an embodiment where a population of nucleic acids can be processed by performing single stranded species removal, nucleic acid overhang removal, and nucleic acid repair prior to library preparation, which includes ligating adaptors to the nucleic acids in a population of nucleic acids (i.e., prior to step (e)) [0074].
Regarding step (d), Sanches-Kiuper teaches an end repair step of treating double stranded DNA fragments that have been blunt-ended with a polynucleotide kinase to generate fragments with 5' phosphates to allow ligation of adapters [0014]. 
Regarding step (e), Sanches-Kiuper teaches ligating adapters to the nucleic acids of the prepared library [0014], where the adapters are double stranded [0103]. 
Regarding step (f), Sanches-Kiuper teaches that the ligated DNA fragments with adapters can optionally be enriched by PCR to amplify fragments with adapters on both ends [0075]. Regarding steps (a)-(e), Sanches-Kiuper teaches the performance of each step in order at [0075].
Sanches-Kiuper teaches making a sequencing library from circulating tumor DNA [0015, 0063], but does not specifically teach performing their method on cell-free DNA.
However, the prior art to Diehn discloses methods for using polynucleotide adaptors for identifying and analyzing nucleic acids, including cell-free nucleic acids from a patient sample (abstract). Diehn teaches that the nucleic acids are double-stranded nucleic acids, which may comprise cell-free DNAs [0006]. Diehn teaches DNA repair prior to adding adaptors [00148, 00153], where end repair can be performed by using end repair enzymes including exonucleases for removing 3’ overhangs [00156]. Diehn teaches modifying blunt ends and ligating adapters at [0080]. Diehn teaches amplifying DNA at [0006]. Diehn teaches sequencing amplified DNA at [0008].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods Sanches-Kiuper with the methods of Diehn because both references disclose methods for reducing errors during DNA analysis. It would have been obvious to combine the method of Sanches-Kiuper for generating a sequencing library with the method of Diehn for sequencing cfDNA to diagnose cancer because Sanches-Kiuper teaches a generic method that can be applied to any type of DNA, and suggests making a sequencing library from circulating tumor DNA [0015, 0063]. The motivation would have been to provide a method for noninvasive access to tumor-derived DNA that overcomes the problems of low nucleic acid yields and artifacts like sequencing errors, as taught by Diehn [0003]. One could have combined the library preparation methods of Sanches-Kiuper with the cancer diagnosis methods of Diehn with the reasonable expectations that each element would perform the same function as they did separately, and that the results of the combination would be predictable. 
Regarding claim 2, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper teaches using a solid phase reversible immobilisation (SPRI) bead solution [0008] after shearing the nucleic acids [0006-0007] but does not teach using this SPRI to cleaup a repair or exonuclease pretreatment step. Sanches-Kiuper also does not teach a heat inactivation step.
However, the prior art to Diehn teaches inactivating UDG and FPG, enzymes used for removal of damaged DNA bases, by heating [00258].
Regarding claim 3, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Regarding claim 3, step (g), Sanches-Kiuper teaches a method for sequencing a nucleic acid comprising: obtaining a nucleic acid library and sequencing at least a portion of the nucleic acid library, thereby sequencing the nucleic acid [0046]. Regarding claim 3, step (f), Sanches-Kiuper teaches that tumor tissue excised from a patient can be used to determine the presence or absence of particular genetic biomarkers [0003], but does not particularly disclose a method of detecting cancer, monitoring cancer progression, and/or determining a cancer classification.
However, Diehn teaches using the adaptors to detect, diagnose, or determine prognosis of cancers (abstract and [0010, 0012, 0014, 0078]).
Regarding claim 5, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper does not specifically teach cfDNA molecules that originate from healthy cells and from cancer cells.
However, Diehn teaches that cfDNA may be a heterogeneous mixture of DNA from normal and tumor cells [00109].
Regarding claims 7 and 8, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper teaches treating the double stranded DNA to remove single strand overhangs to form blunt ended DNA [0012, 0044]. As Sanches-Kiuper teaches the formation of blunt ended DNA by removing single-stranded overhangs using single stranded exonucleases, it is considered that Sanches-Kiuper fairly discloses the limitations of these claims regarding the free single-stranded overhang comprising a free 5’- and a free 3’- end. Sanches-Kiuper also specifically teaches an example of removal of a 5' single-stranded DNA overhang [0061].
Regarding claim 9, Sanches-Kiuper in view of Diehn teach the method of claim 2 as described above. Sanches-Kiuper teaches a step of removing the single-stranded portion of a nucleic acid comprising a single-stranded portion and a double-stranded portion using a single-strand exonuclease [0012].
Regarding claim 12, Sanches-Kiuper in view of Diehn teach the method of claim 9 as described above. Sanches-Kiuper teaches removing the single-stranded portion of a nucleic acid comprising a single-stranded portion and a double-stranded portion with a single-strand exonuclease [0012]. As Sanches-Kiuper teaches that treating the double stranded DNA to remove single strand overhangs results in the formation of blunt ended DNA [0044], it is considered that Sanches-Kiuper fairly teaches the limitations of the claim.
Regarding claim 13, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper teaches a repairing step [0013-0014, 0075] and an A-tailing step before ligation [0075].
Regarding claim 14, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adapters that further comprise a sample-specific index sequence.
However, Diehn teaches Y-shaped adaptors that comprise a hybridizable portion at one end and a non-hybridizable portion at the opposite end, where the hybridizable portion comprises a unique identifiable double-stranded stem barcode ([0066] and FIG. 1b and 1c). Diehn teaches that the tandem adaptors contain sample barcodes (i.e., sample-specific index sequences) [0096-0098].
Regarding claim 15, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adapters with a universal priming site.
However, Diehn teaches the use of Illumina Universal Primers (i.e., universal priming site) for library formation [00232].
Regarding claim 16, Sanches-Kiuper in view of Diehn teach the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adaptors that comprise one or more sequencing oligonucleotides for use in cluster generation and/or sequencing.
However, Diehn teaches the use of Illumina Universal Primers (i.e., adaptors for sequencing) for library formation [00232].
Regarding claim 20, Sanches-Kiuper in view of Diehn teach the method of claim 3 as described above. Sanches-Kiuper does not specifically teach monitoring cancer progression.
However, Diehn teaches using the adaptors to detect, diagnose, or determine prognosis of cancers (abstract), where diagnosing can comprise analyzing cfDNAs collected from subjects to monitor cancer progression or stages of cancer [0045].
Regarding claim 21, Sanches-Kiuper in view of Diehn teach the method of claim 3 as described above. Sanches-Kiuper does not specifically teach cancer classification. 
However, Diehn teaches enriching tumor-derived nucleic acids using a selector, where the design of the selector can dictate which mutations can be detected in with high probability for a patient with a given cancer [00120]. Diehn teaches that selectors may identify genomic regions that are recurrently mutated in a particular cancer, and then ranking those regions to maximize the likelihood that the region will include a distinguishing somatic mutation in a particular tumor to select for a given cancer or class of cancers [00127] As Diehn teaches that a selector can be designed for a specific cancer, for example, non-small cell carcinoma, endometrial uterine carcinoma, etc. [00144], it is considered that Diehn fairly teaches a method capable of classifying a type of cancer and its tissue of origin.
Regarding claims 2-3, 5, 14-16, and 20-21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods Sanches-Kiuper with the methods of Diehn because they are in the same field of technology. Regarding claim 2, it would have been obvious to modify the embodiments taught by Sanches-Kiuper and Diehn to either perform a SPRI cleanup step or to heat inactivate enzymes after treating the DNA with repair enzymes or exonucleases because these are known techniques in the field of biology. The basic technique of performing SPRI cleanup or heat inactivation to remove active enzymes would have yielded no more than the predictable outcome of sample cleanup which one of ordinary skill would have expected to achieve with this common tool of the trade. Regarding claims 3, 5, and 20-22, it would have been obvious to combine the method of Sanches-Kiuper for generating a sequencing library with the method of Diehn for sequencing cfDNA to diagnose cancer because Sanches-Kiuper teaches a generic method that can be applied to any type of DNA, and suggests making a sequencing library from circulating tumor DNA [0015, 0063]. The motivation would have been to provide a method for noninvasive access to tumor-derived DNA that overcomes the problems of low nucleic acid yields and artifacts like sequencing errors, as taught by Diehn [0003]. One could have combined the library preparation methods of Sanches-Kiuper with the cancer diagnosis methods of Diehn with the reasonable expectations that each element would perform the same function as they did separately, and that the results of the combination would be predictable. Regarding claims 14-16, it would have been obvious to substitute the adaptors taught by Diehn for the adaptors taught by Sanches-Kiuper because Sanches-Kiuper does not limit the type of adaptors that would be compatible with their method, and the double stranded adaptors of Diehn would be expected ligate to the blunt-ended fragments produced by the method of Sanches-Kiuper. The motivation would have been to provide a sensitive and high-throughput method to detect and monitor tumor-derived nucleic acids in cancer patients, as taught by Diehn [0004]. Therefore, it would have obvious to one of ordinary skill in the art to substitute the adaptors of Diehn for the adaptors of Sanches-Kiuper for the predictable result of generating a sequencing library with sample identifiers and universal primers for sequencing.

Response to Applicant Arguments
Applicant asserts that Sanches-Kiuper does not teach or suggest the instant claims because Sanches-Kiuper only teaches a reduction in edge error rates when the DNA template repair pretreatment step used includes a uracil-specific excision agent. Applicant asserts that because Sanches-Kiuper fails to teach this element, and that because Diehn is cited solely to teach the elements present in dependent claims 3, 5, 14-16, and 20-21, the 35 USC 103 rejections 
should be withdrawn.
	This is not persuasive. As discussed in the above rejection and reiterated here, Sanches-Kiuper teaches that a basic nucleic acid sites can be repaired enzymatically using DNA-(apurinic or apyrimidinic site) lyase and Pol β [0044, 0073]. This teaching satisfies the instantly claimed elements of applying a DNA template repair pretreatment step prior to ligation step (e) that does not comprise a uracil-specific excision reagent. The above rejection describes how Sanches-Kiuper in view of Diehn teach each of the claimed elements of amended claim 1 and all claims dependent therefrom, and provides motivation for combining these two references. Thus, claims 1-3, 5, 7-9, 12-16, and 20-21 are rejected as being unpatentable over Sanches-Kiuper in view of Diehn, as necessitated by claim amendment. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                  

/Lori A. Clow/Primary Examiner, Art Unit 1631